                                            Case 4:15-cr-00347-JST Document 80 Filed 10/30/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       UNITED STATES OF AMERICA,                       Case No. 15-cr-00347-JST-1
                                                        Plaintiff,
                                   8
                                                                                           ORDER MODIFYING GRANT OF
                                                 v.                                        COMPASSIONATE RELEASE
                                   9

                                  10       ZEIGLER,                                        Re: ECF No. 75
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On October 30, 2020, the Probation Office filed an additional response to Defendant Jesse

                                  14   Lee Zeigler, Jr.’s motion for compassionate release. See ECF No. 79. The Probation Office no

                                  15   longer recommends that Zeigler reside in a Residential Reentry Center. Id. at 2. The status

                                  16   hearing scheduled for November 2, 2020 at 11:00 a.m. is no longer necessary in light of

                                  17   Probation’s additional response and is therefore VACATED.

                                  18          The Court affirms its prior ruling granting Zeigler’s motion for compassionate release,

                                  19   ECF No. 75, but modifies it in the following respects. Page 5, line 20 through page 6, line 7 of the

                                  20   Court’s order, ECF No. 75, are replaced with the following:

                                  21          For good cause shown, the Court hereby GRANTS the motion for compassionate release

                                  22   and the sentence of imprisonment is modified to time served. The remaining portion of Zeigler’s

                                  23   original term of imprisonment shall be served as a term of supervised release with the special

                                  24   condition of home incarceration.1 During the term of home incarceration, Zeigler is ordered to

                                  25

                                  26
                                       1
                                         The Court has determined not to impose a location monitoring condition, heeding the advice of
                                  27   the Probation Office that “it does not appear a condition of Location Monitoring is necessary.”
                                       ECF No. 79 at 2. Any technology necessary for the condition of home confinement is left to the
                                  28
                                       discretion of the probation officer.
                                           Case 4:15-cr-00347-JST Document 80 Filed 10/30/20 Page 2 of 2




                                   1   comply with the standard and special conditions of supervised release imposed at the time of the

                                   2   original sentence. In addition to the special conditions adopted by the Court at the time of

                                   3   sentencing, the following special condition is also imposed: Zeigler must not have any contact

                                   4   with the victims, unless excused by the probation officer. Zeigler shall then complete the

                                   5   originally-ordered three year term of supervised release imposed in the original sentence subject to

                                   6   the original conditions of release imposed by the Court.

                                   7          IT IS SO ORDERED.

                                   8   Dated: October 30, 2020
                                                                                       ______________________________________
                                   9
                                                                                                     JON S. TIGAR
                                  10                                                           United States District Judge

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
